Citation Nr: 0118125	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active service from May 1973 to 
September 1975.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran died in December 1998.  At the time of his death, 
he was service-connected for schizophrenia, paranoid type, 
evaluated at 100 percent, effective from July 1991.  The 
death certificate shows that the cause of death was pneumonia 
and sepsis secondary to Acquired Immune Deficiency Syndrome 
(AIDS).  The appellant argues that the veteran was raped 
while in service, and as a result, he was infected with Human 
Immunodeficiency Virus (HIV), the virus that causes AIDS.  In 
the alternative, she argues that the veteran ought to have 
been evaluated at 100 percent for his service-connected 
schizophrenia earlier than July 1991.

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
VA with respect to the duty to assist.  Due to this change in 
the law, a remand is required in this case, in part, for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The death certificate reflects that the veteran was an 
inpatient at the VA Medical Center (MC) New Orleans, 
Louisiana, at the time of his death.  Yet, none of the 
terminal hospital records are of record.  In addition, the 
record reflects that the veteran received disability benefits 
from the Social Security Administration during his lifetime.  
These records must be obtained.  Also, in view of the 
appellant's contentions, service personnel records should be 
obtained.

With regard to the appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318, the record 
reflects that in October 1987 the Board denied the veteran's 
appeal for a rating in excess of 30 percent for his service-
connected schizophrenic disorder, his only service-connected 
disability.  In December 1987 the RO suspended the veteran's 
compensation award on the grounds that he had failed to 
report for an examination.  He was notified of this action in 
February 1988 and responded in March 1988 that he had 
undergone an examination.  The veteran's letter was annotated 
with a notation that no action was necessary as the veteran 
had previously stated that he didn't want compensation.

In February 1989 the veteran was admitted to the University 
Hospital in Pensacola, Florida, and then transferred to the 
VAMC at Biloxi, Mississippi, for his psychiatric disorder.  
In April 1989 he requested that he be awarded a temporary 100 
percent rating based on this period of hospitalization.  A 
rating dated in May 1989 reflects that the veteran's 
schizophrenia was rated as follows:

		30% from 4/29/85
Evidence insufficient to evaluate due to 
abandonment from 
	2/1/88 to 2/21/89
		100% from 2/22/89 
		30% from 4/1/89

The veteran was accorded a psychiatric examination for 
disability evaluation purposes in September 1991.  By a 
rating dated in October 1991, the evaluation for the 
veteran's service-connected schizophrenia was increased to 
100 percent from July 8 1991.

Inasmuch as the veteran was rated as 100 percent disabling 
from July 1991 and he died in December 1998, he was not in 
actual receipt of compensation at a total disability rating 
for 10 consecutive years preceding his death.  The appellant 
contends that the veteran "should have" been entitled to a 
total rating upon his release from the Army.  

In Cole v. West, 13 Vet. App. 268 (1999), the United States 
Court of Appeals for Veterans Claims (Court) indicated that a 
VA claimant might receive § 1318 DIC under any of the three 
following theories:  

(1)  If the veteran was in actual receipt of 
compensation at a total disability rating for 10 
consecutive years preceding death; 

(2) if the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error 
(CUE) in previous final RO decisions and certain 
previous final Board decisions, or; 

(3) if, on consideration of the evidence in the 
veteran's claims file or VA custody prior to the 
veteran's death and the laws then or subsequently made 
retroactively applicable, the veteran hypothetically 
would have been entitled to receive a total disability 
rating for a period or periods of time, when added to 
any period during which the veteran actually held such a 
rating, that would provide such a rating for at least 
the 10 years immediately preceding the veteran's death.  

Cole v. West, 13 Vet. App. at 274; see also Carpenter v. 
West, 11 Vet. App. 140 (1998), and Wingo v. West, 11 Vet. 
App. 307 (1998).

In Marso v. West, 13 Vet. App. 260 (1999), the Court pointed 
out that the implementing regulation for § 1318(b) provides 
that, except with respect to benefits under the provisions of 
38 U.S.C.A. § 1318 (and cases involving individuals whose VA 
benefits have been forfeited for treason or subversive 
activities), issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's life time 
(emphasis added).  See 38 C.F.R. § 20.1106.  Before 38 C.F.R. 
§ 20.1106 was promulgated, claims under § 1318(b) were not 
excluded from the general principle that issues in a 
survivor's claim for benefits would be decided without 
consideration of rating decisions during the veteran's life 
time.  38 C.F.R. § 20.1106 became effective in March 1992 and 
the appellant's claim for DIC benefits in this case was 
received in March 1999.  38 C.F.R. § 20.1106 is thus 
applicable to the present appeal and its effect is to require 
VA to adjudicate the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318(b) by giving full consideration to all 
final rating decisions made during a veteran's lifetime.  
That is, final rating decisions during the veteran's life 
time are controlling when determining if, under 38 U.S.C.A. 
§ 1318(b), at the time of a veteran's death, he had been 
entitled to compensation for a total disability rating for 10 
continuous years immediately preceding the veteran's death.  
The Court in Marso held that where a final VA determination 
had denied a veteran's total disability rating, so that the 
veteran had not been rated totally disabled for 10 continuous 
years prior to his death, a survivor under 38 U.S.C.A. 
§ 1318(b) must demonstrate clear and unmistakable error (CUE) 
in the prior VA determination in order to establish 
eligibility under 38 U.S.C.A. § 1318(b)(1).  The Court's 
recent decision in Timberlake v. Gober, 14 Vet. App. 122 
(2000), states a similar conclusion based upon Marso.  

Because 38 C.F.R. § 20.1106 is applicable to the present 
appeal which was initiated by the appellant's claim in March 
1999, the appellant in the present case will need to 
demonstrate CUE in any final rating decision which acted to 
preclude the veteran from receiving a total disability rating 
for 10 years prior to his death in order to prevail upon her 
claim for DIC benefits under 38 U.S.C.A. § 1318(b).

A review of the record demonstrates that the appellant has 
not in the past been informed of the evidence necessary to 
successfully prosecute an appeal for DIC under § 1318 and she 
has not presented any cogent claim of CUE for the Board to 
address on appeal.  Accordingly, the Board will remand this 
case to provide the appellant and her representative with 
notice of the type of evidence and argument necessary to 
prevail on her appeal and to provide her with the opportunity 
of presenting such evidence or argument to the RO for initial 
consideration.

In Timberlake, the Court noted the requirements that a DIC 
claimant, who would seek to establish entitlement pursuant to 
a § 1318 CUE claim, must provide at least the following:  The 
date or approximate date of the decision sought to be 
attached collaterally, or otherwise provide sufficient detail 
so as to identify clearly the subject prior decision, and 
must indicate how, based on the evidence of record and the 
law at the time of the decision being attacked, the veteran 
would have been entitled to have prevailed so as to have been 
receiving a total disability rating for 10 years immediately 
preceding the veteran's death.  Supra at 135-136.  

The appellant is advised that while the case is on remand 
status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be asked to 
identify any medical records pertaining 
to the veteran, including but not limited 
to the names and addresses of all medical 
care providers by whom the veteran was 
examined or treated prior to his death.  
The RO should attempt to obtain copies of 
the records identified by the appellant 
which have not been previously secured.  
The RO should obtain medical records 
concerning the veteran from VA medical 
facilities in New Orleans, Louisiana; 
Biloxi, Mississippi; Pensacola, Florida; 
and Kansas City, Kansas; as well as 
records concerning the veteran from the 
University Hospital in Pensacola, 
Florida; and from Louis J. Perillo, M.D., 
of Pensacola, Florida.

2.  The RO should obtain service 
personnel records for the veteran.

3.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning his claim for disability 
benefits.

4.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The appellant and her representative 
should be informed of such negative 
results.  38 C.F.R. § 3.159 (2000).

5.  The RO should send a notice to the 
appellant advising her that she needs to 
be more specific in her claim for DIC 
benefits under 38 U.S.C.A. § 1318.  She 
should be asked to identify any prior 
decision which she feels contains error, 
and indicate how, based on the evidence 
of record and the law at the time of the 
decision being attacked, the veteran 
would have been entitled to have 
prevailed so as to have been receiving a 
total disability rating for 10 years 
immediately preceding his death.

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  If the decision remains in any way 
adverse to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period within which to 
respond.

The appellant need take no action until she is so informed.  
The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



